
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 48
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Johnson of Wisconsin
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on
			 Finance
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the
		  Internal Revenue Service relating to the health insurance premium tax
		  credit.
	
	
		That Congress disapproves the rule
			 submitted by the Internal Revenue Service relating to the health insurance
			 premium tax credit (published at 77 Fed. Reg. 30377 (Wednesday, May 23, 2012)),
			 and such rule shall have no force or effect.
		
